Citation Nr: 0602496	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).

Procedural history

The veteran filed an original claim seeking entitlement to 
service connection for a psychiatric disability in August 
1978.  The RO denied the claim in a December 1978 rating 
decision; he did not appeal that decision.  

The veteran sought to reopen his service-connection claim for 
a psychiatric disability in April 1984.  A June 1984 rating 
decision denied the claim on the basis that new and material 
evidence had not been received which was sufficient to reopen 
the previously-denied claim.  The veteran did not appeal that 
decision.   

The veteran filed his present claim in November 2001.  His 
claim was denied by the RO in the September 2002 rating 
decision on the basis that new and material evidence had 
still not been submitted.  The veteran duly perfected an 
appeal of that decision.

The Board reopened the veteran's claim in a May 2004 
decision, and remanded the case for the purpose of obtaining 
the records associated with the veteran's claim for Social 
Security disability benefits and a review of the claims file 
by a VA physician.  After the additional development 
requested by the Board was completed, the Appeals Management 
Center (AMC) denied the claim in a November 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.



FINDING OF FACT

The evidence of record clearly and unmistakably demonstrates 
that the veteran had a psychiatric disability prior to his 
induction into the military, and that such disability was not 
aggravated by service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.307. 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disability.  He essentially contends that his 
psychiatric disability pre-existed service, but was 
aggravated therein.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the May 2003 statement of the case (SOC) and the 
November 2003 and November 2005 SSOCs of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
December 2001 and May 2004 which were specifically intended 
to address the requirements of the VCAA.  The May 2004 letter 
set out the general requirements for service connection and 
advised the veteran that the evidence must show "[a]n injury 
in military service or a disease that began in or was made 
worse during military service or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2004 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records held by any Federal 
agency" including "medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2004 letter instructed the veteran that 
"[i]f you received medical treatment from [a] private 
physician or hospitals, please complete and return the 
attached VA Form 21-4142, Authorization for Release of 
Information" (emphasis in original).  With respect to VA 
medical records, the veteran was advised that if "you have 
received any treatment from [a] VA medical facility, please 
provide the name and location of the facility and the 
approximate dates of treatment on the enclosed VA Form 21-
4138, Statement in Support of Claim" (emphasis in original). 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2001 letter advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In the instant 
case, the veteran was provided with VCAA notice via the 
December 2001 and May 2004 VCAA letters.  His claim was then 
readjudicated in the November 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive medical records from the Social Security 
Administration, VA treatment records, and the September 2005 
opinion of a VA physician.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran withdrew his initial hearing 
request in correspondence received in December 2003.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Factual Background

The veteran has indicated that he underwent treatment for a 
"mental condition" in the summer of 1974, before his 
induction into military service.  While the veteran reported 
that this care was provided by a Dr. L.W. at the Washington 
County Mental Health Center, records of such treatment have 
not been obtained.  [The RO did request records from Dr. L.W. 
and the Washington County Mental Health Center, but the 
records provided did not include treatment prior to 1978].

Service medical records reflect that on induction into 
service, the veteran was found to be free of any mental 
disability or defect.  Personnel records show that shortly 
after induction the veteran was regularly reprimanded for 
being both unproductive and unable to complete even the most 
basic of tasks.  The veteran was seen for a mental health 
evaluation in March 1976 because he had up to that point 
displayed an inability to comprehend and perform routine 
military duties.  It was also noted that he was excessively 
shy and seclusive.  The examiner, an Air Force staff 
psychiatrist, found no evidence of a psychiatric disorder as 
defined by Air Force regulations.  He did however, describe 
the veteran as a "rigid and somewhat passive-aggressive 
individual with schizoid traits."  

Service records further indicate that the veteran was found 
to be unsuitable for further military service based on the 
results of the March 1976 mental health evaluation.  He was 
discharged on March 30, 1976, after completing only six 
months and 13 days of active duty.

Medical records following service note that the veteran was 
hospitalized from August to September 1978, over two years 
after leaving service, due to an "acute schizophrenic 
episode."  On admission, the veteran complained of auditory 
and visual hallucinations, memory impairment, nervousness, 
restlessness, headaches, and paresthesias in the right side.  
The veteran was described as withdrawn and confused, showed 
looseness of association, and reported suicidal thoughts.  
Following aggressive treatment with a regimen of psychiatric 
medication and supportive therapy, the veteran's symptoms 
largely resolved.

Treatment records from Delta Community Mental Health Services 
reflect that the veteran was treated from July 1978 to 
September 1981 for symptomatology consistent with that 
outlined above.  These records note the veteran's regular 
complaints of nervousness, sleep disturbance, confusion, and 
hopelessness.  He was also reported to have engaged in 
various inappropriate behaviors including walking around the 
house completely nude with various family members present, 
"talking to himself, walking the streets, yelling in the 
streets," and threatening to kill himself or someone else.  
The veteran was also noted to be verbally abusive to family 
members, frequently threatening to kill them.  Diagnoses 
included "schizophrenic reaction, chronic paranoid type."  
An August 1981 report further noted that the veteran had a 
history of experiencing "psychotic breaks."

Extensive private psychiatric treatment records beginning in 
the mid 1990s, including those obtained from the Social 
Security Administration, reflect ongoing treatment for mental 
illness, variously diagnosed, to include paranoid 
schizophrenia and schizoaffective disorder.  These reports 
note symptomatology congruent with that outlined above and 
further include diagnoses of alcohol abuse and rule out 
passive-aggressive personality disorder.  These records 
further note that the veteran's symptoms largely resolved 
during periods of compliance with medication, but quickly 
returned during periods of noncompliance.  None of the 
private medical records, however, contains any statement 
regarding the etiology of the veteran's variously-diagnosed 
psychiatric disability, or its relationship to his period of 
military service.

In May 2004, the Board remanded this case so that, inter 
alia, the veteran's VA claims folder could be referred to a 
medical specialist in order to answer the question of whether 
the veteran's currently diagnosed psychiatric disorder was 
incurred in or aggravated by his military service.
  
After reviewing the veteran's claims file, the September 2005 
VA reviewing physician concluded that there "is no evidence 
that the veteran's psychiatric disorder was incurred or 
aggravated during military service."  The reviewer further 
noted that "the veteran began treatment in 1974 and was 
mentally ill prior to entering military service" and that 
"his diagnosis of schizoid traits, while in the military, is 
most likely a natural progression of the disease."

Analysis

The veteran seeks service connection for an acquired 
psychiatric disability.  
He essentially concedes that his psychiatric disability pre-
existed service, but he contends that it was aggravated 
therein.  

As noted above, on induction into service, the veteran was 
found to be without mental disability or defect.  The 
statutory presumption of soundness is therefore applicable to 
this case.  See 38 U.S.C.A. § 1111 (West 2002); see also 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 
3.304(b) (2005).  Accordingly, service connection may only be 
denied if it is demonstrated by clear and unmistakable 
evidence both that the veteran's psychiatric disability 
existed prior to service and that the disability was not 
aggravated by service.  See Wagner, supra.  

While the claims file includes extensive private and VA 
treatment records, such records merely document the veteran's 
treatment for psychiatric illness over several decades and 
contain no statement regarding the onset of the disability or 
its relationship to service.  Indeed, the only medical 
opinion regarding the onset of the veteran's psychiatric 
disability is that of the September 2005 VA reviewer, who 
after reviewing the claims file concluded that the veteran's 
variously-diagnosed psychiatric disability had existed prior 
to military service and was not aggravated thereby.  No 
contradictory medical opinion is of record.

The veteran himself has also not seriously contended that his 
psychiatric problems began in service.  To the contrary, he 
has indicated on several occasions that he received "mental 
treatment" in 1974, a year before his induction into the 
military.  See e.g., RO hearing transcript, at 1; VA Form 9, 
received in June 2006.  

In short, the Board finds the opinion of the September 2005 
VA reviewer that the veteran's psychiatric disability to be 
highly probative, supported as it is by the veteran's own 
statements to the affect that he received psychiatric 
treatment prior to his induction into military service.  The 
Board accordingly finds that the veteran's psychiatric 
disability clearly and unmistakably existed prior to active 
duty.  This, however, does not end the Board's inquiry.  As 
noted above, to deny service connection, the evidence must 
also show that the veteran's psychiatric disability was 
clearly and unmistakably not aggravated by service.  See 
VAOPGCPREC 
3-2003; see also Wagner, supra.

The only competent medical opinion of record concerning 
aggravation of the veteran's psychiatric disability during 
service is that of the September 2005 VA reviewer.  After 
considering the veteran's service medical records and his 
post-service treatment records, the VA reviewer found that 
the veteran's pre-existing psychiatric disability was not 
aggravated by service.  The VA reviewer further concluded 
that the schizoid traits identified by the military 
psychiatrist during service was most likely the result of the 
natural progression of the disease, and that this was not 
representative of an overall increase in the veteran's 
baseline disability.  See Davis, supra [in the absence of an 
increase in the underlying severity, the occurrence of 
symptoms in service does not constitute aggravation of the 
disability].  No contradictory medical opinion is of record.

To the extent that the veteran himself contends that his pre-
existing psychiatric disability was aggravated by service, as 
a lay person without medical training he is not competent to 
make a medical determination regarding the aggravation of his 
psychiatric condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  His statements in this regard are 
therefore of no probative value.

In the absence of a conflicting competent medical opinion, 
the record clearly and unmistakably reflects that the 
veteran's pre-existing psychiatric condition was not 
aggravated beyond its normal course during the veteran's 
military service.

Because the veteran's acquired psychiatric disability pre-
existed service and was not aggravated during active duty, 
service connection for this condition is not warranted.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for an acquired psychiatric disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


